United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Atwater, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1258
Issued: December 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 25, 2012 appellant filed a timely appeal of a February 6, 2012 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying a recurrence of disability.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of disability on December 1, 2010 causally related to her June 20, 2008 employment
injury.

1
2

5 U.S.C. § 8101 et seq.

Appellant requested an oral argument. The Clerk of the Board mailed a letter to appellant to confirm a
continuing desire for an oral argument in Washington, DC. No written confirmation was received. The Board, in its
discretion, decided the appeal on the record.

FACTUAL HISTORY
On July 16, 2008 appellant, then a 33-year-old secretary, filed a traumatic injury claim
alleging that on June 20, 2008 she witnessed the fatal stabbing of a coworker. She developed
panic attacks and insomnia. OWCP accepted appellant’s claim for anxiety on July 30, 2008.
Appellant returned to work on September 25, 2008. On November 7, 2009 her physician,
Dr. Manolito V. Castillo, a Board-certified psychiatrist, directed her to gradually discontinue her
medications as she no longer needed them. He diagnosed acute stress disorder, resolved.
On April 2, 2011 appellant sought medical treatment with Dr. M. Daisy Ilano, a Boardcertified psychiatrist. She stopped her medication after becoming pregnant. Appellant began to
develop symptoms of irritability, crowd avoidance, nightmares, sleep disturbance and panic in
March 2011. Dr. Ilano described the original employment injury and diagnosed panic disorder
without agoraphobia. In a note dated May 23, 2011, she noted the relapsing nature of appellant’s
condition and recommended medication.
Appellant filed a recurrence of disability claim on December 13, 2011, alleging that from
March 2010 through March 2011 she was unable to take her medications as she was pregnant
and breast feeding. After her baby was born on November 3, 2010, she began to experience
anxiety symptoms. Appellant stated that on multiple occasions she had to leave work due to
anxiety, panic attacks and flash backs of the original incident.
OWCP requested additional factual and medical evidence by letter dated January 6, 2012
in order to establish appellant’s claimed recurrence of disability. It allowed her 30 days for a
response.
By decision dated February 6, 2012, OWCP denied appellant’s recurrence of disability
claim on the grounds that she failed to submit sufficient medical opinion evidence to establish a
causal relationship between her current condition and her accepted employment injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.3
An employee has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his or her recurrence of disability commencing
December 1, 2010 and her June 20, 2008 employment injury.4 This burden includes the
3

20 C.F.R. § 10.5(x).

4

Dominic M. DeScala, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-9 (1982).

2

necessity of furnishing medical evidence from a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the disabling condition is causally related to
employment factors and supports that conclusion with sound medical reasoning.5
ANALYSIS
In 2008, OWCP accepted that appellant sustained anxiety after witnessing the fatal
stabbing of a coworker while in the performance of duty. Appellant’s attending physician,
Dr. Castillo, examined her on November 7, 2009 and stated that she was to gradually discontinue
her medications as she no longer needed them. He stated that her acute stress disorder had
resolved.
In December 2010, appellant filed a claim alleging that she sustained a recurrence of her
accepted condition. She discontinued her medications due to her pregnancy. Appellant sought
medical treatment from Dr. Ilano. Dr. Ilano noted appellant’s history of witnessing the fatal
stabbing of a coworker and discontinuing her medications. She mentioned the relapsing nature
of appellant in general. Dr. Ilano did not provide a rationalized opinion addressing causal
relation.
Appellant has the burden of proof to establish a causal relationship between her accepted
employment injury of anxiety and her current condition of panic disorder without agoraphobia.
Dr. Ilano mentioned appellant’s history of injury and stated that her illness was subject to
relapses; however, she did not explain how appellant’s accepted condition caused or contributed
to the current diagnosis. She did not explain the basis which she attributed appellant’s condition
to her accepted work condition rather than to outside stresses. Appellant has not met her burden
of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability.

5

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

3

ORDER
IT IS HEREBY ORDERED THAT the February 6, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 17, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

